Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 1 of 14 Page ID #1591
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 2 of 14 Page ID #1592
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 3 of 14 Page ID #1593
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 4 of 14 Page ID #1594
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 5 of 14 Page ID #1595
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 6 of 14 Page ID #1596
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 7 of 14 Page ID #1597
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 8 of 14 Page ID #1598
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 9 of 14 Page ID #1599
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 10 of 14 Page ID #1600
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 11 of 14 Page ID #1601
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 12 of 14 Page ID #1602




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 CRISTINA NICHOLE IGLESIAS
 (a.k.a. CRISTIAN NOEL IGLESIAS),

                         Plaintiff,                      Case No. 19-cv-00415-RJN

        v.                                               Judge Nancy J. Rosenstengel

 IAN CONNORS, et al.,

                         Defendants.

                                       NOTICE OF FILING

        Plaintiff, as previously promised (see Dkt. 93-2 p. 11 n.1), hereby files the Declaration of

 Cristina Nichole Iglesias in Support of Plaintiff’s Motion for a Preliminary Injunction with her

 executed signature page. The Iglesias Declaration, dated April 1, 2021, was previously submitted

 with her authorized e-signature in conjunction with Plaintiff’s Motion and Memorandum in

 Support of a Preliminary Injunction filed on April 6, 2021 (Dkt. 93).



 Dated: April 28, 2021                        Respectfully submitted,

                                              /s/ John A. Knight
                                              John A. Knight
                                              ROGER BALDWIN FOUNDATION OF ACLU, INC.
                                              150 N. Michigan, Suite 600
                                              Chicago, IL 60601
                                              (312) 201-9740, 335
                                              jaknight@aclu.org

                                              Kevin Warner
                                              Frank Battaglia
                                              Katherine D. Hundt
                                              Courtney Block
                                              WINSTON & STRAWN LLP
                                              35 W. Wacker Drive
                                              Chicago, IL 60601-9703
                                              (312) 558-5600


                                                 1
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 13 of 14 Page ID #1603




                                    kwarner@winston.com
                                    fbattaglia@winston.com
                                    khundt@winston.com
                                    cblock@winston.com

                                    Angela M. Povolish
                                    FEIRICH MAGER GREEN RYAN
                                    2001 West Main Street
                                    P.O. Box 1570
                                    Carbondale, IL 62903
                                    (618) 529-3000
                                    apovolish@fmgr.com

                                    Taylor Brown
                                    AMERICAN CIVIL LIBERTIES UNION
                                    125 Broad Street
                                    New York, NY 10004
                                    (212) 519-7887
                                    tbrown@aclu.org

                                    Attorneys for Plaintiff Cristina Nichole Iglesias




                                       2
Case 3:19-cv-00415-NJR Document 105 Filed 04/28/21 Page 14 of 14 Page ID #1604




                                 CERTIFICATE OF SERVICE

        I certify that on April 28, 2021, I electronically filed the foregoing document with the

 Clerk of this Court by using the CM/ECF system, which will accomplish service through the

 Notice of Electronic Filing for parties and attorneys who are Filing Users.



                                              /s/ John A. Knight
                                              John A. Knight




                                                 3
